DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2020 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/479,843 filed on September 24, 2020.  Claims 22, 24, 25, 27, 28, and 36 to 47 are currently pending with the application.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22, 24, 25, 27, 28, and 36 to 47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 22, 39, and 47 recite reconstructing the original data set from the data matrix based on the Eckart-Young statistical 
The claims recite mathematical calculations that are used to generate a matrix to reconstruct a data set, using a data matrix and statistical properties of an original data set, based on the Eckart-Young theorem.  Thus, the claims recite a mathematical concept. If a claim limitation, under its broadest reasonable interpretation in light of the specification encompasses a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “one or more processors”, “receiving statistical information of an original data set, the original data set including customer-specific information that is subject to a security constraint prohibiting dissemination of the customer-specific information to the third-party device, the statistical information excluding the customer-specific information of the original data set, wherein the statistical information includes a data matrix approximating the customer-specific information from the original data set based on the Eckart-Young theorem and includes Eckart-Young statistical parameters corresponding to the Eckart- Young theorem”, and “transmitting the reconstructed data set to a device running an application that is configured to operate within the original data set, wherein transmitting the reconstructed data set to the application prompts the application to generate a result based on the reconstructed data set”.  The processors in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The limitation “receiving statistical information of an original data 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the generation of the data set, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements including the data-gathering, sending, and presentation steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).  The claims are not patent eligible.
Claim 24 is dependent on claim 22 and includes all the limitations of claim 22.  Therefore, claim 24 recites the same abstract idea of claim 22.  The claim recites the additional limitation of “the Eckart-Young statistical parameters include maximum values of data entries of the original data set that contain the customer-specific information”, which further elaborates on the abstract idea by specifying an additional mathematical calculations, therefore, does not amount to significantly more than the abstract idea.
Claim 25 is dependent on claim 22 and includes all the limitations of claim 22.  Therefore, claim 25 recites the same abstract idea of claim 22.  The claim recites the additional limitation of “the Eckart-Young statistical parameters include minimum values of data entries of the original data set that contain the customer-specific information”, which further elaborates on the abstract idea by specifying an additional mathematical calculations, therefore, does not amount to significantly more than the abstract idea.
Claim 27 is dependent on claim 22 and includes all the limitations of claim 22,  Therefore, claim 27 recites the same abstract idea of claim 22.  The claim recites the additional limitation of “wherein transmitting the reconstructed data set to the device prompts the device to determine a performance level of the application, that is configured to operate within the original data set, based on the reconstructed data set”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.

Claim 36 is dependent on claim 22 and includes all the limitations of claim 22.  Therefore, claim 36 recites the same abstract idea of claim 22.  The claim recites the additional limitation of “wherein transmitting the reconstructed data set to the device prompts the device to debug the application, that is configured to operate within the original data set, based on the reconstructed data set”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Claim 37 is dependent on claim 22 and includes all the limitations of claim 22.  Therefore, claim 37 recites the same abstract idea of claim 22.  The claim recites the additional limitation of “wherein the Eckart-Young statistical parameters are further used to normalize the reconstructed data set”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Claim 38 is dependent on claim 22 and includes all the limitations of claim 22.  Therefore, claim 38 recites the same abstract idea of claim 22.  The claim recites the additional limitation of “wherein each row of the reconstructed data set represents a reconstructed data sample and each column of the reconstructed data set represents a reconstructed data entry corresponding to an entry category, and wherein normalizing the reconstructed data set adjusts the columns of the reconstructed data set based on the data entry requirements of the corresponding data entries of the 
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 40 to 46 since they recite similar limitations.
Claims 22, 24, 25, 27, 28, and 36 to 47are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, 25, 27, 28, and 36 to 47 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (U.S. Publication No. 2016/0253514) hereinafter Wu, in view of Modarresi et al. (U.S. Publication No. 2015/0220622) hereinafter Modarresi; and further in view of Printz et al. (U.S. Publication No. 2016/0070641) hereinafter Printz.
	As to claim 22:

	A computer-implemented method for data cloning, comprising: 
receiving, by one or more processors of a third-party device, statistical information of an original data set [Paragraph 0063 teaches trusted third party receives the transformed data matrix; Paragraph 0029 teaches original data matrix is transformed into transformed data matrix, where the transformed matrix maintains the statistical parameters and characteristics or the original data, therefore, the data matrix represents the statistical information of the original data set], the original data set including customer-specific information that is subject to a security constraint prohibiting dissemination of the customer-specific information to the third-party device [Paragraph 0027 teaches investigators, or third parties are inhibited from knowing the raw data pertaining to sensitive information; Paragraph 0029 teaches original data containing the participant/subject’s sensitive data is transformed, so that others, and third parties do not access the original data; Paragraph 0030 teaches original data, which can involve sensitive personal information, is masked from all investigators and analysts, in other words, the sensitive personal information is inhibited from dissemination to third parties], the statistical information excluding the customer-specific information of the original data set [Paragraph 0027 teaches preserving privacy of a subject’s information while enabling statistical analysis; Paragraph 0030 teaches original data, which can involve sensitive personal information, is masked from all investigators and analysts, while statistical analysis can still be performed with the same results from the masked data, therefore, the statistical information excludes the customer-specific information of the original data; Paragraph 0070 teaches neither investigators, nor analysts can see the original data], wherein the statistical information includes a data matrix approximating the customer-specific information from the original data set [Paragraph 0030 teaches matrix masking is performed to hide the original data from everyone, without loss of statistical utility, in other words, statistical ; 
reconstructing, by the one or more processors, the original data set from the data matrix without referencing, or otherwise accessing, the customer-specific information from the original data set, thereby obtaining a reconstructed data set without violating the security constraint of the customer-specific data from the original data set [Paragraph 0076 teaches after the trusted third party receives the transformed data matrix, the third party further transforms the matrix, and gets the data that will be further published, therefore, reconstructing or cloning the original data set from the received transformed matrix, without accessing the original raw data; Paragraph 0061 teaches generating appropriate matrices and providing the appropriate information and data to the proper parties; Fig. 10 teaches matrix-masked data released to data users, in other words, reconstructed data]; 
transmitting, by the one or more processors, the reconstructed data set to a device [Paragraph 0085 teaches publishing masked data as shown in Table 5 of Fig. 10 so that data users can have access to orthogonally-transformed data, therefore, sending the reconstructed data set to a device].
Wu does not appear to expressly disclose wherein the statistical information includes a data matrix based on the based on the Eckart-Young theorem and includes Eckart-Young statistical parameters corresponding to the Eckart-Young theorem; reconstructing the dataset based on the Eckart-Young statistical parameters; normalizing, by the one or more processors, the reconstructed data set according to data entry requirements of corresponding data entries of the original data set; and transmitting, by the one or more processors, the reconstructed data set to a device running an 
Modarresi discloses:
the statistical information includes a data matrix based on the based on the Eckart-Young theorem and includes Eckart-Young statistical parameters corresponding to the Eckart-Young theorem [Paragraph 0052 teaches the method relies on singular value decomposition (SVD) to construct the matrix, and fill missing values of the input data, where the matrix may be decomposed into the format X=UDVT, where U and V are orthonormal matrices, and are the left and right singular vectors, respectively, and D is a diagonal matrix, where these parameters are Eckart-Young statistical parameters; Paragraph 0081 teaches SVD is the solution to the general optimization problem, where the result is referred to as the matrix approximation lemma or Eckart-Young-Mirsky]; 
reconstructing the dataset based on the Eckart-Young statistical parameters [Paragraph 0058 teaches computing the SVD of the data matrix (e.g., Xi) by min ∥Xi - UqDqVqT ∥2 ; Paragraph 0073 teaches reconstructing the data matrix by calculating the most informative parameters that captures the most variation while minimizing reconstruction error; Paragraph 0081 teaches the result to the form of the general optimization problem is referred to as the matrix approximation lemma or Eckart-Young-Mirsky, therefore, reconstructing the data set based on Eckart-Young statistical parameters].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wu, by incorporating statistical information including a data matrix based on the based on the Eckart-Young theorem and including Eckart-Young statistical parameters corresponding to 
Neither Wu nor Modarresi appear to expressly disclose normalizing, by the one or more processors, the reconstructed data set according to data entry requirements of corresponding data entries of the original data set; and transmitting, by the one or more processors, the reconstructed data set to a device running an application that is configured to operate within the original data set, wherein transmitting the reconstructed data set to the application prompts the application to generate a result based on the reconstructed data set.
	Printz discloses:
normalizing, by the one or more processors, the reconstructed data set according to data entry requirements of corresponding data entries of the original data set [Paragraph 0092 teaches manipulating the data so that less-likely values are more likely to occur so that the records contain all the combinations of allowed values for the attributes, in order to exhaustively test the code; Paragraph 0093 teaches adjusting the probability distribution of the values for records to make it more uniform, and be able to obtain a wider range of values containing all the combinations of allowed values]; and 
transmitting, by the one or more processors, the reconstructed data set to a device running an application that is configured to operate within the original data set, wherein transmitting the reconstructed data set to the application prompts the application to generate a result based on the reconstructed data set [Paragraph 0028 teaches providing the engineered test data to an application, so the application operates on the engineered test data, comparing engineered test data operated upon by the application with an expected output, and outputting a result indicative of the comparison, in other words, the engineered or reconstructed data set is provided to the application that is to operate within the original production data, the application that is being tested].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wu as modified by Modarresi, by transmitting, by the one or more processors, the reconstructed data set to a device running an application that is configured to operate within the original data set, wherein transmitting the reconstructed data set to the application prompts the application to generate a result based on the reconstructed data set, as taught by Printz [Paragraph 0028, 0092, 0093], because the applications are directed to data analysis, including statistical information; by adjusting the data entries of the second plurality of data samples based on corresponding entry categories so that the data entries of the second plurality of data samples satisfy requirements of the different entry categories, generation of a more efficient data sets is possible, which enables a more efficient testing of applications (See Printz Para [0048]).

	As to claim 24:
	Wu discloses:
	an original data set that contain the customer-specific information [Paragraph 0029 teaches original data containing the participant/subject’s sensitive data].

	Modarresi discloses:
	Eckart-Young statistical parameters [Paragraph 0052 teaches the method relies on singular value decomposition (SVD) to construct the matrix, and fill missing values of the input data, where the matrix may be decomposed into the format X=UDVT, where U and V are orthonormal matrices, and are the left and right singular vectors, respectively, and D is a diagonal matrix; Paragraph 0081 teaches SVD is the solution to the general optimization problem, where the result is referred to as the matrix approximation lemma or Eckart-Young-Mirsky, therefore, Eckart-Young statistical parameters].
	Neither Wu nor Modarresi appear to expressly disclose the statistical parameters include maximum values of data entries of the original data set.
Printz discloses:
	statistical parameters include maximum values of data entries of the original data set [Paragraph 0203 teaches the data records have characteristics of each fields such as allowed range of values, maximum allowed value, etc.; Paragraph 0173 teaches customer identifier data fields].

As to claim 25: 
	Wu discloses:
	an original data set that contain the customer-specific information [Paragraph 0029 teaches original data containing the participant/subject’s sensitive data].
Wu does not appear to expressly disclose the Eckart-Young statistical parameters include minimum values of data entries of the original data set.
	Modarresi discloses:
Eckart-Young statistical parameters [Paragraph 0052 teaches the method relies on singular value decomposition (SVD) to construct the matrix, and fill missing values of the input data, where the matrix may be decomposed into the format X=UDVT, where U and V are orthonormal matrices, and are the left and right singular vectors, respectively, and D is a diagonal matrix; Paragraph 0081 teaches SVD is the solution to the general optimization problem, where the result is referred to as the matrix approximation lemma or Eckart-Young-Mirsky, therefore, Eckart-Young statistical parameters].
	Neither Wu nor Modarresi appear to expressly disclose the statistical parameters include minimum values of data entries of the original data set.
Printz discloses:
	the statistical properties include minimum values of the data entries of the original data set [Paragraph 0224 teaches the data records have characteristics of each fields such as maximum value, minimum value, etc.].

As to claim 27: 
	Wu as modified by Printz discloses:
	wherein transmitting the reconstructed data set to the device prompts the device to determine a performance level of the application that is configured to operate within the original data set, based on the reconstructed data [Printz – Paragraph 0028 teaches providing the engineered test data to an application, so the application operates on the engineered test data, and outputting a result; Paragraph 0048 teaches evaluating the performance of the application under test with results obtained by running tests on the application with test data].



	Wu as modified by Printz discloses:
	wherein transmitting the reconstructed data set to the device prompts the device to detect an error of the application, that is configured to operate within the original data set based on the reconstructed data set [Printz – Paragraph 0028 teaches providing the engineered test data to an application, so the application operates on the engineered test data, and outputting a result; Paragraph 0065 teaches detecting errors of the tested application based on the results].

As to claim 36: 
	Wu as modified by Printz discloses:
	wherein transmitting the reconstructed data set to the device prompts the device to debug the application, that is configured to operate within the original data set based on the reconstructed data set [Printz – Paragraph 0028 teaches providing the engineered test data to an application, so the application operates on the engineered test data, and outputting a result; Paragraph 0088 teaches as a result of having generated engineered-test data, it becomes possible to easily carry out interactive debugging of the application while that application is being developed, therefore, debugging the application with the reconstructed data set].

	As to claim 37:
	Wu as modified by Modarresi discloses:
	wherein the Eckart-Young statistical parameters are further used to normalize the reconstructed data set [Modarresi - Paragraph 0037 teaches completing the data set by filling missing values, which can include scaling the data, and centering the data, therefore, normalizing the data; Paragraph 0052 teaches the method relies on singular value decomposition (SVD) to construct .

As to claim 38:
	Wu discloses:
wherein each row of the reconstructed data set represents a reconstructed data sample and each column of the reconstructed data set represents a reconstructed data entry corresponding to an entry category [Fig. 10 teaches matrix-masked data released to data users, in other words, reconstructed data, with rows of transformed data samples and columns representing data attributes or categories]. 
Wu does not appear to expressly disclose wherein normalizing the reconstructed data set adjusts the columns of the reconstructed data set based on the data entry requirements of the corresponding data entries of the original data set.
Modarresi discloses:
normalizing the reconstructed data set adjusts the columns of the reconstructed data set based on the data entry requirements of the corresponding data entries of the original data set [Paragraph 0037 teaches completing the data set by filling missing values, which can include scaling the data, and centering the data, where scaling the data, by definition is adjusting the generated test data to be in the same scale as the input data, therefore, based on the data entry requirements of the original data set].

As to claim 39:
Wu discloses:
A third-party device comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to:
receive statistical information of an original data set [Paragraph 0063 teaches trusted third party receives the transformed data matrix; Paragraph 0029 teaches original data matrix is transformed into transformed data matrix, where the transformed matrix maintains the statistical parameters and characteristics or the original data, therefore, the data matrix represents the statistical information of the original data set], the original data set including customer-specific information that is subject to a security constraint prohibiting dissemination of the customer-specific information to the third-party device [Paragraph 0027 teaches investigators, or third parties are inhibited from knowing the raw data pertaining to sensitive information; Paragraph 0029 teaches original data containing the participant/subject’s sensitive data is transformed, so that others, and third parties do not access the original data; Paragraph 0030 teaches original data, which can involve sensitive personal information, is masked from all investigators and analysts, in other words, the sensitive personal information is inhibited from dissemination to third parties], the statistical information excluding the customer-specific information of the original data set [Paragraph 0027 teaches preserving privacy of a subject’s information while enabling statistical analysis; Paragraph 0030 teaches original data, which can involve sensitive personal information, is masked from all investigators and analysts, while statistical analysis can still be performed with the same results from the masked data, therefore, the statistical information excludes the customer-specific information of the original data; Paragraph 0070 teaches neither investigators, nor analysts can see the original data], wherein the statistical information includes a data matrix approximating the customer-specific information from the original data set [Paragraph 0030 teaches matrix masking is performed to hide the original data from everyone, ; 
reconstruct the original data set from the data matrix without referencing, or otherwise accessing, the customer-specific information from the original data set, thereby obtaining a reconstructed data set without violating the security constraint of the customer-specific data from the original data set [Paragraph 0076 teaches after the trusted third party receives the transformed data matrix, the third party further transforms the matrix, and gets the data that will be further published, therefore, reconstructing or cloning the original data set from the received transformed matrix, without accessing the original raw data; Paragraph 0061 teaches generating appropriate matrices and providing the appropriate information and data to the proper parties; Fig. 10 teaches matrix-masked data released to data users, in other words, reconstructed data]; 
transmit the reconstructed data set to a device [Paragraph 0085 teaches publishing masked data as shown in Table 5 of Fig. 10 so that data users can have access to orthogonally-transformed data, therefore, sending the reconstructed data set to a device].
Wu does not appear to expressly disclose wherein the statistical information includes a data matrix based on the based on the Eckart-Young theorem and includes Eckart-Young statistical parameters corresponding to the Eckart-Young theorem; reconstructing the dataset based on the Eckart-Young statistical parameters; normalizing, by the one or more processors, the reconstructed data set according to data entry requirements of corresponding data entries of the original data set; and transmitting, by the one or more processors, the reconstructed data set to a device running an 
Modarresi discloses:
the statistical information includes a data matrix based on the based on the Eckart-Young theorem and includes Eckart-Young statistical parameters corresponding to the Eckart-Young theorem [Paragraph 0052 teaches the method relies on singular value decomposition (SVD) to construct the matrix, and fill missing values of the input data, where the matrix may be decomposed into the format X=UDVT, where U and V are orthonormal matrices, and are the left and right singular vectors, respectively, and D is a diagonal matrix, where these parameters are Eckart-Young statistical parameters; Paragraph 0081 teaches SVD is the solution to the general optimization problem, where the result is referred to as the matrix approximation lemma or Eckart-Young-Mirsky]; 
reconstruct the dataset based on the Eckart-Young statistical parameters [Paragraph 0058 teaches computing the SVD of the data matrix (e.g., Xi) by min ∥Xi - UqDqVqT ∥2 ; Paragraph 0073 teaches reconstructing the data matrix by calculating the most informative parameters that captures the most variation while minimizing reconstruction error; Paragraph 0081 teaches the result to the form of the general optimization problem is referred to as the matrix approximation lemma or Eckart-Young-Mirsky, therefore, reconstructing the data set based on Eckart-Young statistical parameters].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wu, by incorporating statistical information including a data matrix based on the based on the Eckart-Young theorem and including Eckart-Young statistical parameters corresponding to 
Neither Wu nor Modarresi appear to expressly disclose normalizing, by the one or more processors, the reconstructed data set according to data entry requirements of corresponding data entries of the original data set; and transmitting, by the one or more processors, the reconstructed data set to a device running an application that is configured to operate within the original data set, wherein transmitting the reconstructed data set to the application prompts the application to generate a result based on the reconstructed data set.
	Printz discloses:
normalize the reconstructed data set according to data entry requirements of corresponding data entries of the original data set [Paragraph 0092 teaches manipulating the data so that less-likely values are more likely to occur so that the records contain all the combinations of allowed values for the attributes, in order to exhaustively test the code; Paragraph 0093 teaches adjusting the probability distribution of the values for records to make it more uniform, and be able to obtain a wider range of values containing all the combinations of allowed values]; and 
transmit the reconstructed data set to a device running an application that is configured to operate within the original data set, wherein transmitting the reconstructed data set to the application prompts the application to generate a result based on the reconstructed data set [Paragraph 0028 teaches providing the engineered test data to an application, so the application operates on the engineered test data, comparing engineered test data operated upon by the application with an expected output, and outputting a result indicative of the comparison, in other words, the engineered or reconstructed data set is provided to the application that is to operate within the original production data, the application that is being tested].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wu as modified by Modarresi, by transmitting, by the one or more processors, the reconstructed data set to a device running an application that is configured to operate within the original data set, wherein transmitting the reconstructed data set to the application prompts the application to generate a result based on the reconstructed data set, as taught by Printz [Paragraph 0028, 0092, 0093], because the applications are directed to data analysis, including statistical information; by adjusting the data entries of the second plurality of data samples based on corresponding entry categories so that the data entries of the second plurality of data samples satisfy requirements of the different entry categories, generation of a more efficient data sets is possible, which enables a more efficient testing of applications (See Printz Para [0048]).

	As to claim 40:
	Wu discloses:
	an original data set that contain the customer-specific information [Paragraph 0029 teaches original data containing the participant/subject’s sensitive data].
Wu does not appear to expressly disclose the Eckart-Young statistical parameters include maximum values of data entries of the original data set.

	Eckart-Young statistical parameters [Paragraph 0052 teaches the method relies on singular value decomposition (SVD) to construct the matrix, and fill missing values of the input data, where the matrix may be decomposed into the format X=UDVT, where U and V are orthonormal matrices, and are the left and right singular vectors, respectively, and D is a diagonal matrix; Paragraph 0081 teaches SVD is the solution to the general optimization problem, where the result is referred to as the matrix approximation lemma or Eckart-Young-Mirsky, therefore, Eckart-Young statistical parameters].
	Neither Wu nor Modarresi appear to expressly disclose the statistical parameters include maximum values of data entries of the original data set.
Printz discloses:
	statistical parameters include maximum values of data entries of the original data set [Paragraph 0203 teaches the data records have characteristics of each fields such as allowed range of values, maximum allowed value, etc.; Paragraph 0173 teaches customer identifier data fields].

As to claim 41: 
	Wu discloses:
	an original data set that contain the customer-specific information [Paragraph 0029 teaches original data containing the participant/subject’s sensitive data].
Wu does not appear to expressly disclose the Eckart-Young statistical parameters include minimum values of data entries of the original data set.
	Modarresi discloses:
	Eckart-Young statistical parameters [Paragraph 0052 teaches the method relies on singular value decomposition (SVD) to construct the matrix, and fill missing values of the input T, where U and V are orthonormal matrices, and are the left and right singular vectors, respectively, and D is a diagonal matrix; Paragraph 0081 teaches SVD is the solution to the general optimization problem, where the result is referred to as the matrix approximation lemma or Eckart-Young-Mirsky, therefore, Eckart-Young statistical parameters].
	Neither Wu nor Modarresi appear to expressly disclose the statistical parameters include minimum values of data entries of the original data set.
Printz discloses:
	the statistical properties include minimum values of the data entries of the original data set [Paragraph 0224 teaches the data records have characteristics of each fields such as maximum value, minimum value, etc.].

As to claim 42: 
	Wu as modified by Printz discloses:
	wherein transmitting the reconstructed data set to the device prompts the device to determine a performance level of the application that is configured to operate within the original data set, based on the reconstructed data [Printz – Paragraph 0028 teaches providing the engineered test data to an application, so the application operates on the engineered test data, and outputting a result; Paragraph 0048 teaches evaluating the performance of the application under test with results obtained by running tests on the application with test data].


As to claim 43: 
	Wu as modified by Printz discloses:
wherein transmitting the reconstructed data set to the device prompts the device to detect an error of the application, that is configured to operate within the original data set based on the reconstructed data set [Printz – Paragraph 0028 teaches providing the engineered test data to an application, so the application operates on the engineered test data, and outputting a result; Paragraph 0065 teaches detecting errors of the tested application based on the results].

As to claim 44: 
	Wu as modified by Printz discloses:
	wherein transmitting the reconstructed data set to the device prompts the device to debug the application, that is configured to operate within the original data set based on the reconstructed data set [Printz – Paragraph 0028 teaches providing the engineered test data to an application, so the application operates on the engineered test data, and outputting a result; Paragraph 0088 teaches as a result of having generated engineered-test data, it becomes possible to easily carry out interactive debugging of the application while that application is being developed, therefore, debugging the application with the reconstructed data set].

	As to claim 45:
	Wu as modified by Modarresi discloses:
	wherein the Eckart-Young statistical parameters are further used to normalize the reconstructed data set [Modarresi - Paragraph 0037 teaches completing the data set by filling missing values, which can include scaling the data, and centering the data, therefore, normalizing the data; Paragraph 0052 teaches the method relies on singular value decomposition (SVD) to construct the matrix, and fill missing values of the input data, in other words, the Eckart-Young statistical parameters are used to scale the data].

As to claim 46:
	Wu discloses:
wherein each row of the reconstructed data set represents a reconstructed data sample and each column of the reconstructed data set represents a reconstructed data entry corresponding to an entry category [Fig. 10 teaches matrix-masked data released to data users, in other words, reconstructed data, with rows of transformed data samples and columns representing data attributes or categories]. 
Wu does not appear to expressly disclose wherein normalizing the reconstructed data set adjusts the columns of the reconstructed data set based on the data entry requirements of the corresponding data entries of the original data set.
Modarresi discloses:
normalizing the reconstructed data set adjusts the columns of the reconstructed data set based on the data entry requirements of the corresponding data entries of the original data set [Paragraph 0037 teaches completing the data set by filling missing values, which can include scaling the data, and centering the data, where scaling the data, by definition is adjusting the generated test data to be in the same scale as the input data, therefore, based on the data entry requirements of the original data set].

As to claim 47:
Wu discloses:
A computer program product including a non-transitory computer-readable storage medium storing programming for execution by one or more processors, the programming including instructions that cause the one or more processors to:
receive, by a third party device, statistical information of an original data set [Paragraph 0063 teaches trusted third party receives the transformed data matrix; Paragraph 0029 teaches original data matrix is transformed into transformed data matrix, where the transformed matrix maintains the statistical parameters and characteristics or the original data, therefore, the data matrix represents the statistical information of the original data set], the original data set including customer-specific information that is subject to a security constraint prohibiting dissemination of the customer-specific information to the third-party device [Paragraph 0027 teaches investigators, or third parties are inhibited from knowing the raw data pertaining to sensitive information; Paragraph 0029 teaches original data containing the participant/subject’s sensitive data is transformed, so that others, and third parties do not access the original data; Paragraph 0030 teaches original data, which can involve sensitive personal information, is masked from all investigators and analysts, in other words, the sensitive personal information is inhibited from dissemination to third parties], the statistical information excluding the customer-specific information of the original data set [Paragraph 0027 teaches preserving privacy of a subject’s information while enabling statistical analysis; Paragraph 0030 teaches original data, which can involve sensitive personal information, is masked from all investigators and analysts, while statistical analysis can still be performed with the same results from the masked data, therefore, the statistical information excludes the customer-specific information of the original data; Paragraph 0070 teaches neither investigators, nor analysts can see the original data], wherein the statistical information includes a data matrix approximating the customer-specific information from the original data set [Paragraph 0030 teaches matrix masking is performed to hide the original data from everyone, without loss of statistical utility, in other words, statistical information represented as a matrix approximating the original data; Paragraph 0070 teaches masked, transformed matrix provide the same statistical analysis results as the original data, hence, the statistical information including the ; 
reconstruct, by the third party device, the original data set from the data matrix without referencing, or otherwise accessing, the customer-specific information from the original data set, thereby obtaining a reconstructed data set without violating the security constraint of the customer-specific data from the original data set [Paragraph 0076 teaches after the trusted third party receives the transformed data matrix, the third party further transforms the matrix, and gets the data that will be further published, therefore, reconstructing or cloning the original data set from the received transformed matrix, without accessing the original raw data; Paragraph 0061 teaches generating appropriate matrices and providing the appropriate information and data to the proper parties; Fig. 10 teaches matrix-masked data released to data users, in other words, reconstructed data]; 
transmit, by the third party device, the reconstructed data set to a device [Paragraph 0085 teaches publishing masked data as shown in Table 5 of Fig. 10 so that data users can have access to orthogonally-transformed data, therefore, sending the reconstructed data set to a device].
Wu does not appear to expressly disclose wherein the statistical information includes a data matrix based on the based on the Eckart-Young theorem and includes Eckart-Young statistical parameters corresponding to the Eckart-Young theorem; reconstructing the dataset based on the Eckart-Young statistical parameters; normalizing the reconstructed data set according to data entry requirements of corresponding data entries of the original data set; and transmitting the reconstructed data set to a device running an application that is configured to operate within the original data set, wherein transmitting the reconstructed data set to the application prompts the application to generate a result based on the reconstructed data set.
Modarresi discloses:
the statistical information includes a data matrix based on the based on the Eckart-Young theorem and includes Eckart-Young statistical parameters corresponding to the Eckart-Young theorem [Paragraph 0052 teaches the method relies on singular value decomposition (SVD) to construct the matrix, and fill missing values of the input data, where the matrix may be decomposed into the format X=UDVT, where U and V are orthonormal matrices, and are the left and right singular vectors, respectively, and D is a diagonal matrix, where these parameters are Eckart-Young statistical parameters; Paragraph 0081 teaches SVD is the solution to the general optimization problem, where the result is referred to as the matrix approximation lemma or Eckart-Young-Mirsky]; 
reconstruct, by the third party device, the dataset based on the Eckart-Young statistical parameters [Paragraph 0058 teaches computing the SVD of the data matrix (e.g., Xi) by min ∥Xi - UqDqVqT ∥2 ; Paragraph 0073 teaches reconstructing the data matrix by calculating the most informative parameters that captures the most variation while minimizing reconstruction error; Paragraph 0081 teaches the result to the form of the general optimization problem is referred to as the matrix approximation lemma or Eckart-Young-Mirsky, therefore, reconstructing the data set based on Eckart-Young statistical parameters].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wu, by incorporating statistical information including a data matrix based on the based on the Eckart-Young theorem and including Eckart-Young statistical parameters corresponding to the Eckart-Young theorem; reconstructing the dataset based on the Eckart-Young statistical parameters, as taught by Modarresi [Paragraph 0052, 0081, 0058, 0073, 0081], because both applications are directed to data analysis based on statistical information, and generation of data sets; by using Eckart-Young theorem to reconstruct the data sets, enables the normalization and 
Neither Wu nor Modarresi appear to expressly disclose normalizing the reconstructed data set according to data entry requirements of corresponding data entries of the original data set; and transmitting  the reconstructed data set to a device running an application that is configured to operate within the original data set, wherein transmitting the reconstructed data set to the application prompts the application to generate a result based on the reconstructed data set.
	Printz discloses:
normalize, by the third party device, the reconstructed data set according to data entry requirements of corresponding data entries of the original data set [Paragraph 0092 teaches manipulating the data so that less-likely values are more likely to occur so that the records contain all the combinations of allowed values for the attributes, in order to exhaustively test the code; Paragraph 0093 teaches adjusting the probability distribution of the values for records to make it more uniform, and be able to obtain a wider range of values containing all the combinations of allowed values]; and 
transmit, by the third party device, the reconstructed data set to a device running an application that is configured to operate within the original data set, wherein transmitting the reconstructed data set to the application prompts the application to generate a result based on the reconstructed data set [Paragraph 0028 teaches providing the engineered test data to an application, so the application operates on the engineered test data, comparing engineered test data operated upon by the application with an expected output, and outputting a result indicative of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wu as modified by Modarresi, by transmitting, by the one or more processors, the reconstructed data set to a device running an application that is configured to operate within the original data set, wherein transmitting the reconstructed data set to the application prompts the application to generate a result based on the reconstructed data set, as taught by Printz [Paragraph 0028, 0092, 0093], because the applications are directed to data analysis, including statistical information; by adjusting the data entries of the second plurality of data samples based on corresponding entry categories so that the data entries of the second plurality of data samples satisfy requirements of the different entry categories, generation of a more efficient data sets is possible, which enables a more efficient testing of applications (See Printz Para [0048]).

Response to Arguments
	The following is in response to Applicant’s arguments filed on September 24, 2020.  Applicant’s arguments have been fully and carefully considered.

Claim Rejections - 35 USC § 101
	Applicant’s arguments have been fully and respectfully considered, but are not persuasive.	
In regards to claim 22, Applicant argues that “claim 22 recites a novel “reconstructing” step which allows a third-party device to reconstruct the original data set without accessing customer-specific information from the original data set”, and more specifically, that “the inventive concept recited by amended claim 22 constitutes an improvement in computer-related technology, and is consequently not an “abstract idea””.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it is not clear how reconstructing or cloning an original data set without accessing customer-specific or sensitive information from the original data set constitutes an improvement in the technology.  It is not clear what is the specific improvement in the technology provided by the claimed invention, and how the specific improvement correlates with the claimed amendments.

Claim Rejections - 35 USC § 103
	Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169